Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-13) in the reply filed on 4/22/2021 is acknowledged.  The traversal is on the ground(s) that the separate utility has not been shown.  This is not found persuasive because the separate inventions II and III fail to claim: 
(1) wherein the controller is adjusting the power of an ultraviolet radiation source in response to determining that the ultraviolet radiation source is illuminating the surface with an intensity that has an unacceptable variation with the predetermined light intensity value targeted for the surface, 
and 
(2) each ultraviolet radiation source that is adjusted in power delivers an adjusted dose of the ultraviolet radiation that is a function of an amount of the unacceptable variation with the predetermined light intensity value.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “controller configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the phrase “wherein the controller maintains the light intensity at a predetermined light intensity value that enhances longevity of the object while eliminating formation of microorganisms on the object”.  The instant phrase amounts to a functional limitation that defines what the device does rather than what it is.  However, there is no a clear-cut indication of the scope of the subject matter covered by the claim. The language does not sets forth well-defined boundaries of the invention and only states a problem solved or a result obtained. One of ordinary skill in the art would not know from the claim terms what structure or steps encompass by the claim. See MPEP 2173.05(g).  The balance of claims stand rejected based on dependence.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8, 9, 10, 12, 13, 14, 15, and 19 of U.S. Patent No. 10,433,493.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in claim limitations would have been obvious implementations based on the well-understood constraints of the application at hand to one of ordinary skill in the art at the time of the invention (e.g. environmental conditions, growing specimen, etc.). 
For example, consider instant claim 1 and patented claim 6 for comparison. Bolded text are substantially the same claimed subject matter as that of the patented claim.  Underlined text are newly claimed instant limitations.

Instant Claim 1
Patented Claim 6
A lighting system, comprising: 
an array of ultraviolet radiation sources configured to irradiate a surface of a light sensitive object with ultraviolet radiation having a wavelength range that includes ultraviolet-A (UV-A) radiation, ultraviolet-B (UV-B) radiation and blue-ultraviolet (blue- UV) radiation, 
wherein each of the ultraviolet radiation sources irradiates the surface of the object at a target radiation over a predetermined wavelength range, at least one of the ultraviolet radiation sources operates at a peak wavelength that is within a UV-B wavelength range, and 
wherein at least one of the ultraviolet radiation sources operates at a peak wavelength that is within at least one of the UV-A wavelength range or the blue-UV wavelength range; 
a plurality of light sensors configured to measure light intensity at the surface of the object, 
wherein each light sensor measures light intensity in a wavelength range that corresponds to the predetermined wavelength range emitted from one of the ultraviolet radiation sources in the array; and 
a controller configured to control the light intensity over the surface of the object as a function of light intensity measurements obtained from the light sensors,
 wherein the controller maintains the light intensity at a predetermined light intensity value that enhances longevity of the object while eliminating formation of microorganisms on the object, 
wherein the controller uses the light intensity measurements to determine whether each ultraviolet radiation source is illuminating the surface of the object at a Serial No. 16/595,103Page 2 of 12dose that delivers the ultraviolet radiation at an intensity that is within an acceptable variation with the predetermined light intensity value, 
the controller adjusting the power of an ultraviolet radiation source in response to determining that the ultraviolet radiation source is illuminating the surface with an intensity that has an unacceptable variation with the predetermined light intensity value targeted for the surface, each ultraviolet radiation source that is adjusted in power delivers an adjusted dose of the ultraviolet radiation that is a function of an amount of the unacceptable variation with the predetermined light intensity value.

an array of ultraviolet radiation sources configured to irradiate a surface of a light sensitive object with ultraviolet radiation having a wavelength range that includes ultraviolet-A (UV-A) radiation and ultraviolet-B (UV-B) radiation, 
wherein each of the ultraviolet radiation sources irradiates the surface of the object with ultraviolet radiation over a predetermined wavelength range, and at least one of the ultraviolet radiation sources operates at a peak wavelength that is within a UV-B wavelength range; 
a plurality of fluorescent sources to irradiate the surface of the object in conjunction with the ultraviolet radiation sources; 
a plurality of light sensors configured to measure light intensity at the surface of the object, 
wherein each light sensor measures light intensity in a wavelength range that corresponds to the predetermined wavelength range emitted from at least one of the ultraviolet radiation sources in the array; 
a plurality of fluorescent sensors to detect fluorescent radiation reflected from the surface of the object, 
wherein the fluorescent sources and the fluorescent sensors operate in a pulsed regime to differentiate from fluorescent signals reflected from the surface that arise from the irradiation by the ultraviolet radiation sources; and 
a controller configured to control the light intensity over the surface of the object as a function of measurements obtained from the light sensors and the fluorescent sensors, 
wherein the controller uses the light intensity measurements from the light sensors to determine whether each ultraviolet radiation source is illuminating the surface of the object at a dose that delivers the ultraviolet radiation at an intensity that is within a predetermined acceptable variation of a predetermined intensity value targeted for the surface, 
the controller adjusting the power of an ultraviolet radiation source in response to determining that the ultraviolet radiation source is illuminating the surface with an intensity that has an unacceptable variation with the predetermined intensity value targeted for the surface, each ultraviolet radiation source that is adjusted in power delivers an adjusted dose of the ultraviolet radiation that is a function of an amount of the unacceptable variation with the predetermined intensity value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884